ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court for the state of Hawaii suspending respondent for two years, this court’s March 20, 2012, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, respondent’s late filed response, the statement of Bar Counsel regarding reciprocal discipline, and respondent’s D.C. Bar R. XI, § 14(g) affidavit, filed on April 11, 2012, it is
ORDERED that the Clerk shall file respondent’s late filed response. It is
FURTHER ORDERED that Robert M. Seto is hereby suspended for a period of *165two years with reinstatement subject to a showing of fitness, nunc pro tunc to April 11, 2012. See In re Zdravkovich, 831 A.2d 964 (D.C.2003); In re D’Onofrio, 764 A.2d 797 (D.C.2001)(in considering reciprocal discipline, the functional equivalent of the initiating court’s reinstatement requirement is the imposition of a fitness requirement in this court).